UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2184


UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                    Plaintiff - Appellee,

             v.

MICHAEL K. MARTIN,

                    Defendant - Appellant,

             and

NORTH STAR FINANCE LLC; THOMAS G. ELLIS; YASUO ODA; THOMAS
H. VETTER; SHARON L. SALINAS; CAPITAL SOURCE FUNDING LLC;
CAPITAL SOURCE LENDING LLC; GOODWILL FUNDING INC., Relief
Defendants; CHAREL WINSTON, Relief Defendants,

                    Defendants,

             v.

ANDREW HUTCHISON; GRIFFITH THOMAS ELLIS,

                    Third Party Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cv-01339-GJH)


Submitted: February 28, 2018                                  Decided: March 12, 2018


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Michael K. Martin, Appellant Pro Se. Jeffrey Alan Berger, Timothy England, UNITED
STATES SECURITIES & EXCHANGE COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael K. Martin seeks to appeal the district court’s order imposing contempt

sanctions for failing to comply with discovery. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The contempt order that Martin seeks to appeal is civil in

nature as it may be purged if he complies with the court’s directive. Penfield Co. of Cal.

v. SEC, 330 U.S. 585, 590 (1947). “A civil contempt proceeding is in effect a continuance

of the main action and therefore a party to a suit may not review upon appeal an order

fining or imprisoning him for civil contempt except in connection with appeal from a final

judgment of the main claim.” Consolidation Coal Co. v. Local 1702, United Mineworkers

of Am., 683 F.2d 827, 830 & n.3 (4th Cir. 1982). Because the contempt order is neither a

final order nor an appealable interlocutory or collateral order, we dismiss the appeal of that

order for lack of jurisdiction.

       To the extent Martin seeks to appeal the order freezing certain of his assets during

litigation and subsequent orders denying his requests for additional release of funds, we

find that aspect of his appeal untimely. When the United States or its officer or agency is

a party, the notice of appeal must be filed no more than 60 days after the entry of the district

court’s final judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed.

R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

                                                3
       Here, the district court entered orders regarding Martin’s frozen assets on February

3, 2017, April 20, 2017, May 2, 2017, May 5, 2017, and August 4, 2017. Martin filed his

notice of appeal on October 4, 2017. Thus, using the latest possible date, August 4, 2017,

Martin’s October 4 notice of appeal, filed 61 days later, was not timely. Because Martin

failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal

period, we dismiss this portion of his appeal as untimely.

       We deny Martin leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             4